Filed 6/10/16 P. v. Nix CA3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,                                                          B268731

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA059803)
         v.

BRANDON DEJUAN NIX,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Steven Van Sicklen, Judge. Affirmed.
         Gail Harper, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                             _________________________
       Defendant and appellant Brandon Dejuan Nix appeals from an order denying his
petition for writ of coram nobis. We affirm the order.
                                      BACKGROUND
       On February 16, 2006, a jury found Nix guilty of murder (Pen. Code, § 187),1
attempted murder (§§ 187, subd. (a), 664), and evading an officer (Veh. Code, § 2800.2,
subd. (a)). In April 2006, he was sentenced to 134 years to life in prison. He was also
ordered to pay actual restitution in the amount of $14,515 to the victim’s mother and
$66,111.04 to the Victim Compensation and Government Claims Board.
       In September 2015, Nix filed a petition for writ of error coram nobis to vacate the
restitution award.2 On October 22, 2015, the trial court denied the petition and noted:
“This issue has been raised in a previous request for writ of habeas corpus. Ability to pay
is not an issue with regards to actual restitution.”
                                       DISCUSSION
       After review of the record, Nix’s court-appointed counsel filed an opening brief
which raised no issues and asked this court to conduct an independent review of the
record, under People v. Wende (1979) 25 Cal. 3d 436, 441. By letter dated March 2,
2016, we advised Nix that he had 30 days to submit by brief or letter any contentions or
argument he wished this court to consider. We received no brief or letter.
       Nix was ordered to pay actual restitution under section 1202.4, subdivision (f).
That subdivision does not limit restitution to a $200 maximum. Nor does the subdivision
make imposition of restitution dependent on Nix’s ability to pay it.
       We have examined the record and are satisfied Nix’s appellate attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (People v.
Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende, supra, 25 Cal.3d at p. 441.)



1
       All undesignated statutory references are to the Penal Code.
2
      In December 2009, Nix filed a petition for writ of habeas corpus,
case No. B220700, in this court that raised the same issue. We denied the writ.


                                               2
                                    DISPOSITION
      The order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                       ALDRICH, Acting P. J.


We concur:



             LAVIN, J.




             HOGUE, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            3